UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): May 5, TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13455 74-2148293 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 24955 Interstate 45 North The Woodlands, Texas 77380 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281) 367-1983 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 5, 2010, the following matters were voted upon and approved by the stockholders of TETRA Technologies, Inc. (the “Company”) at its 2010 Annual Meeting of Stockholders: (i) Item 1 – the election of nine members to the Company’s Board of Directors; (ii) Item 2 – the ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010; and (iii) Item 3 – the amendment and restatement of the Amended and Restated 2007 Equity Incentive Compensation Plan. The proposals are described in detail in the Company’s definitive proxy statement, filed with the SEC on March 22, 2010. The voting results are as follows: Item 1 – Election of Directors Votes For Votes Withheld Broker Non-Votes Stuart M. Brightman 50,466,537 16,426,267 4,353,871 Paul D. Coombs 50,067,242 16,825,562 4,353,871 Ralph S. Cunningham 43,330,118 23,562,686 4,353,871 Tom H. Delimitros 50,464,617 16,428,187 4,353,871 Geoffrey M. Hertel 50,068,089 16,824,715 4,353,871 Allen T. McInnes 50,004,614 16,888,190 4,353,871 Kenneth P. Mitchell 42,177,256 24,715,548 4,353,871 William D. Sullivan 50,413,638 16,479,166 4,353,871 Kenneth E. White, Jr. 50,473,907 16,418,897 4,353,871 Item 2 – Ratification of Auditors Votes For Votes Against Votes Abstained 69,208,650 2,027,403 10,622 Item 3 – Amendment and Restatement of Amended and Restated 2007 Equity Incentive Compensation Plan Votes For Votes Against Votes Abstained Broker Non-Votes 48,927,759 17,810,132 154,913 4,353,871 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TETRA Technologies, Inc. By: /s/Bass C. Wallace, Jr. Bass C. Wallace, Jr. General Counsel & Secretary Date: May 11, 2010 2
